Citation Nr: 1034602	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a thoracic 
spine disability.  


REPRESENTATION

Appellant represented by:	El Paso County Office of Veteran 
and Military Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 
2001 to April 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional 
Office (RO).  The matter was remanded in December 2008 for 
additional development.  The Veteran's claims file is now in the 
jurisdiction of the Denver, Colorado RO.   


FINDINGS OF FACT

1. Prior to April 15, 2010 the Veteran's thoracic spine 
disability was manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
separately ratable neurological symptoms or incapacitating 
episodes of intervertebral disc syndrome were not shown.

2. From April 15, 2010 the Veteran's thoracic spine disability is 
shown to have been manifested by forward flexion limited to 30 
degrees or less; unfavorable ankylosis of the entire 
thoracolumbar spine is not shown; separately ratable neurological 
symptoms or incapacitating episodes of intervertebral disc 
syndrome are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
thoracic spine disability for the period prior to April 15, 2010, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5237, 5243 (2009).

2.  The criteria for a 40 percent evaluation for thoracic spine 
disability for the period from April 15, 2010, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A February 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of rating and effective 
date criteria.  An October 2008 supplemental statement of the 
case readjudicated the matter (curing any notice timing defect).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
Veteran has received the general-type notice described in 
Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in May 2006 and April 2010.  The 
examinations are adequate as they considered the evidence of 
record and the reported history of the Veteran, were based on an 
examination of the Veteran, and noted all physical findings 
necessary for a proper determination in the matter.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 
B. Factual Background

The instant claim for increase was received in January 2006.

On May 2006 VA examination the Veteran reported continued and 
worsening back pain with twice weekly flare-ups since his last VA 
examination.  He denied any new injury.  He reported his back 
tightened and tensed after standing 45-60 minutes and that he had 
back pain with heavy occupational lifting of 100-125 pounds.  He 
described daily sharp pain in the central/mid back (spreading to 
the left and right sides) at a level of 4 out of 10, with flares 
up to 8/9 out of 10.  He denied radiation of pain into the legs, 
tingling, numbness, weakness, or change in bladder/bowel 
function.  The Veteran reported no lost time from work due to his 
back.  The Veteran did not report any incapacitating episodes due 
to his back disability.  On examination the Veteran's gait and 
posture were normal.  He exhibited mild kyphosis and scoliosis.  
Range of motion testing revealed forward flexion to 40 degrees 
(with pain beginning at 31 degrees), extension to 1 degree, left 
lateral flexion to 12 degrees, right lateral flexion to 25 
degrees, left rotation to 31 degrees, and right rotation to 34 
degrees.  Thoracic left lateral flexion was to 10 degrees and 
right lateral flexion was to 25 degrees.  The Veteran reported 
increased pain at the extremes of ranges of motion.  There was no 
additional loss of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  The examiner noted that there 
was no increase in paraspinal muscle tone with the point 
identified as maximum flexion suggesting that it was not the 
maximum.  An October 2005 VA MRI report was reviewed noting an 
unchanged mild anterior wedge deformity of the T8 vertebral body 
with associated Schmorl's nodes and no acute fracture.  The 
diagnosis was chronic thoracic back strain, normal neurologic 
examination, mild anterior wedging of T8 vertebral body, and no 
acute fracture or spinal stenosis.  

A July 2006 VA outpatient treatment record notes that the Veteran 
complained of increasing back pain for two weeks prior and that 
he had to leave work early.  He reported that medication was not 
helpful, and that he had to do heavy lifting at work up to 150 
pounds.  The back was tender at the mid-back and left 
paravertebral regions, he could bend to 90 degrees, stand on his 
toes and heels, and straight leg raise to 60 degrees.
An August 2006 VA outpatient treatment record notes that the 
Veteran demonstrated thoracic kyphosis.  

A May 2007 VA Rehabilitation record notes that the Veteran's back 
exhibited full range of motion.

A December 2007 VA outpatient treatment record notes that the 
Veteran presented for evaluation of a mid-back injury.  It was 
noted that he had injured his back in Iraq and recently reinjured 
his back in December 2007.  

A December 2007 VA thoracic spine X-ray was interpreted as 
grossly unremarkable.  

A May 2008 VA Rehabilitation record notes that the Veteran was 
evaluated for a back brace, but one was not recommended.  He 
described pain rated a 4-6 out of 10 that could increase to 8-10 
out of 10 with prolonged standing, sitting, driving.  The 
Veteran's range of motion was mildly pain limited in all planes.  

A September 2009 VA outpatient treatment record notes that the 
Veteran complained of chronic mid to lower back pain averaging a 
6 out of 10.  He had occasional numbness and tingling into the 
right leg ending just below the knee.  He walked with a VA 
supplied cane.   

On April 2010 VA examination the Veteran complained of 
occasional/intermittent back and right lower extremity pain 
(radiating down to the right knee posteriorly) noted a year and a 
half prior.  He reported his pain was present all day long and 
that he awakened to it, usually rated a 10 out of 10 but a 7 out 
of 10 "on a good day." He reported missing 60 days of work in 
the prior year.  He reported one incapacitating episode in the 
year prior requiring 4 days of self-imposed bed rest.  On 
examination there was very minimal scoliosis.  Range of motion 
studies revealed forward flexion to 20 degrees, extension to 10 
degrees, right and left side bending to 10 degrees, and right and 
left rotation to 10 degrees.  The examiner noted that the Veteran 
had very poor lumbar spine range of motion and that it appeared 
that he made very little effort.  The examiner noted that there 
was no change in range of motion on repeat testing or due to 
painful motion, weakness, impaired endurance, incoordination, or 
instability.  A December 2007 VA thoracic spine X-ray was 
interpreted as revealing subtle disc space narrowing and minimal 
degenerative change at the mid-thoracic levels, a 10 percent loss 
of anterior column height of (probably) T8 that was stable, and a 
less than 5 degree stable levoscoliosis.  An April 2010 VA lumbar 
spine X-ray was interpreted as revealing a tiny anterior 
osteophyte at L5.  The impression was non-symptomatic and 
nontender chronic T8 mild anterior wedge compression with 
scoliosis, lumbar range of motion significantly decreased with 
what appeared to be poor effort on the Veteran's part, and no 
significant spasm or guarding contributing to altered spinal 
contour or gait disturbance.  The examiner specifically noted 
that there were no objectively identifiable neurologic 
manifestations associated with the evaluated conditions.  

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service-connected thoracic spine disability has 
been diagnosed as chronic thoracic back strain with T8 mild 
anterior wedging.  Consequently, the disability may be rated 
under Codes 5237 (for lumbosacral strain) or 5243(for 
intervertebral disc syndrome (IDS).  Code 5237 provides for 
rating based on the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula); Code 5243 provides for 
rating under the General Formula or based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

Under Code 5243, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks, during the past 12 months.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration of 
at least four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note (1) following Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.


Prior to April 15, 2010

The medical evidence of record does not show that the Veteran had 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less prior to April 15, 2010.  On May 2006 VA examination the 
Veteran had forward flexion of the lumbosacral spine to 40 
degrees.  Significantly, examination found no increase in 
impairment of function with repetitive testing (i.e., on use).  
Additionally, favorable ankylosis of the entire thoracolumbar 
spine was not shown (May 2006 VA examination and VA outpatient 
treatment records are silent for such).  A May 2007 VA 
Rehabilitation record notes that the Veteran's back exhibited 
full range of motion.  Consequently, the next higher (40 percent) 
rating is not warranted under the General Formula criteria.  

On May 2006 VA examination the Veteran reported no lost time from 
work and he did not report any incapacitating episodes due to his 
back disability.  VA outpatient treatment records are silent for 
any physician prescribed periods of bed rest due to the Veteran's 
back disability.  The Veteran has not alleged any periods of 
physician prescribed bed-rest.  Consequently, rating the 
disability based on incapacitating episodes is not warranted.  
Furthermore, May 2006 VA examination and VA outpatient treatment 
records did not reveal any separately ratable neurological 
symptoms.    

In summary, prior to April 15, 2010 the symptoms of the Veteran's 
service-connected thoracic spine disability did not meet the 
criteria for the next higher (40 percent rating). 





From April 15, 2010

From April 15, 2010 the medical evidence of record shows no more 
than forward flexion of the thoracolumbar spine limited to 20 
degrees.  On April 2010 VA examination there was no ankylosis of 
the thoracolumbar spine and forward flexion was to 20 degrees.  
Significantly, examination found no increase in impairment of 
function with repetitive testing (i.e., on use).  Additionally, 
VA outpatient treatment records are silent for ankylosis of the 
thoracolumbar spine.  Accordingly, ankylosis of the thoracolumbar 
spine, much less the unfavorable ankylosis that would warrant the 
next higher, 50 percent, rating is not shown.  The examiner 
specifically noted that there were no objectively identifiable 
neurologic manifestations associated with the evaluated 
condition.  Consequently, a 40 percent (but no higher) rating 
under the General Formula criteria is warranted.

Furthermore, it is neither shown nor alleged that at any time 
during this period the Veteran was placed on bed-rest by a 
medical provider.  Notably, on April 2010 examination, the 
Veteran reported that his condition had resulted in one 
incapacitating episode of self-imposed bed rest in the prior 
year.  Consequently, a rating based on incapacitating episodes is 
not warranted.  

In summary, from April 15, 2010 the Veteran's thoracic spine 
disability warrants a 40 percent (but no higher) rating.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the Veteran's thoracic spine disability that 
are not encompassed by the ratings assigned.  Specifically, the 
Veteran's major symptoms/functional impairments of limitation of 
range of motion of the thoracolumbar spine are expressly 
encompassed by the rating criteria.  See 38 C.F.R. § 4.71a, Code 
5237.  Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  

Finally, as the Veteran works in maintenance and has not alleged 
unemployability due to his service-connected thoracic spine 
disability, the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009). 

As the preponderance of the evidence is against the claim for 
increase prior to April 15, 2010, there is no reasonable doubt to 
be resolved in favor of the Veteran, and the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 20 percent for thoracic 
spine disability for the period prior to April 15, 2010 is 
denied.

Entitlement to a 40 percent rating for thoracic spine disability 
for the period from April 15, 2010 is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


